DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a national stage entry of PCT/BR2011/000400 filed 27 October 2011. Acknowledgement is made of the Applicant's claim of foreign priority to BR:PI 1004808-1 filed 27 October 2010. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Examiner's Note
Applicant's amendments and arguments filed 24 September 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. In the Applicant's response, filed 24 September 2021, it is noted that claims 1, 18, and 20 have been amended. Support can be found in the specification at (pg 2, lns 31-32; pg 5, lns 5-10). No new matter or claims have been added.

Rejoinder
Claims 1-10, 16-18, 20-23, 28-30, and 32-33 are allowable. Claims 14 and 27, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the requirement for election of species, as set forth in the Office action mailed on 6 August 2014, is hereby withdrawn and claims 14 and 27 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a propolis nanoparticle composition wherein the nanoparticles form a core-shell structure where the propolis is the shell and the Eucalyptus oil is the core. Gan et al. (CN1669434A) teaches a composition comprising propolis, ethanol, and silver nitrate solution as well as additional antibacterial agents (which could be Eucalyptus oil). Hedberg et al. (US 2005/0009908) teaches a process for preparing particles but relies on secondary sources to teach propolis and Eucalyptus oil. Neither Gan nor Hedberg .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613